Citation Nr: 1812444	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-37 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marines Corps from June 1960 to May 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss and tinnitus do not preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

A TDIU may be assigned, if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a). 

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for TDIU is because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994). 

When there is an approximate balance of positive and negative evidence material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claims that his service-connected bilateral hearing loss and tinnitus are sufficient to produce unemployability.  He is rated at 90 percent for bilateral hearing loss and 10 percent for tinnitus, for a combined rating of 90 percent from February 2013.  These are his only two service-connected disabilities.    

The Veteran asserts that hearing aids do not always help him and he has trouble distinguishing between words like "frog and fraud." He also noted that he has multiple, nonservice-connected disorders (back surgery, diabetes, knee problems, prostate cancer) that collectively make it difficult for him to work.  The evidence shows that he was last employed as a welder.  He retired in December 1996 due to lower back surgery. 

In November 2013, the Veteran underwent an examination for hearing loss.  In a December 2013 addendum, specially undertaken to address the issue of employability, the examiner found that while the Veteran's hearing loss made him unsuitable for any form of employment requiring critical communication skills, such as a 911 operator, he may be suitable for other less communication-intensive forms of employment if wearing a binaural amplification.  The examiner further stated that the Veteran's service-connected tinnitus did not affect his ability to secure and maintain gainful employment in any significant way.

The evidence does not show that the Veteran has been terminated from or unable to obtain employment specifically due to his service-connected disabilities.  While the December 2013 examiner noted some classes of employment would be unsuitable for the Veteran based on his service-connected disabilities, he was still employable in other less communication-intensive positions.  There is no evidence in the record showing the Veteran's inability to obtain employment in a less communication-intensive position.  

While the Veteran asserts that his service-connected disabilities should be considered in combination with other disabilities, a TDIU is determined by evaluating if a veteran's service-connected disabilities alone result in unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Based on the above, the appeal is denied.

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


ORDER

TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


